Name: Commission Regulation (EC) No 1026/94 of 2 May 1994 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry
 Type: Regulation
 Subject Matter: health;  research and intellectual property;  marketing;  animal product;  economic policy
 Date Published: nan

 Avis juridique important|31994R1026Commission Regulation (EC) No 1026/94 of 2 May 1994 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultry Official Journal L 112 , 03/05/1994 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 57 P. 0055 Swedish special edition: Chapter 3 Volume 57 P. 0055 COMMISSION REGULATION (EC) No 1026/94 of 2 May 1994 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Council Regulation (EEC) No 1906/90 on certain marketing standards for poultryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1906/90 of 26 June on certain marketing standards for poultry (1), as last amended by Regulation (EC) No 3204/93 (2), and in particular Articles 9 thereof,Whereas Commission Regulation (EEC) No 1538/91 (3), as last amended by Regulation (EEC) No 2891/93 (4), specifies the Community reference laboratory responsible for checking the water content of frozen and quick-frozen chickens and their respective competences and tasks; whereas the level reference laboratory to carry out the tasks laid down;Whereas Community financial assistance should initially be provided for a period of three years; whereas this will be re-examined with a view to granting an extension prior to expiry of the initial period;Whereas a contract should be concluded between the European Community and the Community reference laboratory setting out the conditions governing payment of financial assistance;Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by the chairman,HAS ADOPTED THIS REGULATION:Article 1 The following paragraph 14 is hereby added to Article 14a of Regulation (EEC) No 1538/91:'14. The Community shall grant the Community reference laboratory "Het Spelderholt", Centre for Poultry Research and Information Services, Beekbergen, the Netherlands, financial assistance of a maximum of ECU 75 000 for a period of three years for the completion of the tasks referrerd to in Annex IX paragraph 1.The financial assistance shall be paid to the reference laboratory in accordance with the terms of a contract concluded between the Commission, acting on behalf of the European Community, and the laboratory.The Director-General of the Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 May 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 173, 6. 7. 1990, p. 1.(2) OJ No L 289, 24. 11. 1993, p. 3.(3) OJ No L 143, 7. 6. 1991, p. 11.(4) OJ No L 263, 22. 10. 1993, p. 12.